FILED
                             NOT FOR PUBLICATION                            SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKIT KUMVACHIRAPITAG,                           No. 14-17084

                Plaintiff - Appellant,           D.C. No. 4:14-cv-03182-KAW

 v.
                                                 MEMORANDUM*
BARACK OBAMA, U.S. President,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Northern District of California
                  Kandis A. Westmore, Magistrate Judge, Presiding**

                           Submitted September 21, 2015***

Before:         REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Sukit Kumvachirapitag appeals pro se from the district court’s judgment

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Kumvachirapitag consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Ass’n of Am. Med. Colls. v. United

States, 217 F.3d 770, 778 (9th Cir. 2000). We affirm.

      The district court properly dismissed the action because Kumvachirapitag

failed to allege claims under federal law or diversity of citizenship. See 28 U.S.C.

§§ 1331, 1332(a); see also Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)

(federal courts “have an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party”);

Ass’n of Am. Med. Colls., 217 F.3d at 778-79 (the party asserting jurisdiction bears

the burden of establishing it).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    14-17084